Mr. Justice Burroughs delivered the opinion of the court. The evidence in this record satisfies us that the findings and decree of the court below are in accordance therewith. The agreement between the parties was in writing, and its terms were correctly set out in the bill. This agreement, we think, constituted the parties thereto partners, as it fixed the proportionate interest of each in the property, provided that appellant should run the plant for the benefit of the-three and sell same, all without compensation, and it impliedly fixed the shares of each in the profits and losses in operating the same, in same proportion as the ownership; all of which was correctly set out in the bill. The evidence was conflicting on the questions of subsequent agreements made between the parties, providing" for the payment of compensation to the appellant, and the credits he ought to be allowed for operating the plant, but we are satisfied the learned chancellor who tried this case in the court below found the facts in accordance with the weight of the evidence and made an equitable decree between the parties on those facts, hence we will not disturb it. Decree affirmed.